PER CURIAM.
This interlocutory appeal presents for our determination the question of whether or not jurisdiction has been had by the trial court over the person of the defendant. Defendant was served under the provisions of §§ 47.16(1) and 47.30, Fla.Stat., F.S.A.
The orders appealed hold that the plaintiff has not acquired jurisdiction over the person of the defendant, and that plaintiff’s motion for default against the defendant, individually be denied.
Our review of the record and the law 1 leads us to the conclusion that the trial judge erred in the entry of the orders appealed. It is our view that the defendant, Klein, is amenable to substituted service by virtue of the provisions of § 47.16(1), supra, and that the plaintiff complied with the essential procedural steps prescribed by § 47.30, supra.
Accordingly the orders appealed are reversed and the cause remanded for further proceedings not inconsistent herewith.
Reversed and remanded.

. Wm. E. Strasser Construction Corp. v. Linn, Fla.1957, 97 So.2d 458; Florida Investment Enterprises, Inc. v. Kentucky Co., Fla.App.1964, 160 So.2d 733.